          Case 1:20-cr-00112-NONE-SKO Document 10 Filed 08/27/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAUREL J. MONTOYA
   Assistant United States Attorney
 3 Robert E. Coyle Federal Courthouse
   2500 Tulare Street
 4 Fresno, CA 93721

 5 (559) 497-4000

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00112-NONE-SKO
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   ELIAS MUHAMMAD,                                     DATE: August 31, 2020
                                                         TIME: 1 p.m.
15                                Defendant.             COURT: Hon. Sheila K. Oberto
16

17          This case is set for status conference on August 31, 2020. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California until further

19 notice. This General Order was entered to address public health concerns related to COVID-19.

20 Further, pursuant to General Order 611 and 620, this Court’s declaration of judicial emergency under 18
21 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

22 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
                1
23 May 1, 2020.

24          Although the General Order addresses the district-wide health concern, the Supreme Court has

25 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

26 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00112-NONE-SKO Document 10 Filed 08/27/20 Page 2 of 4


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 3 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 5 orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such
10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

11 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

12 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00112-NONE-SKO Document 10 Filed 08/27/20 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                 STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status on August 31, 2020.

 7          2.     By this stipulation, defendants and government now move to continue the status

 8 conference until October 19, 2020, and to exclude time between August 31, 2020, and October 19, 2020,

 9 under Local Code T4.
10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)        The government has represented that the initial discovery associated with this

12          case has been either produced directly to counsel and/or made available for inspection and

13          copying. There may be additional discovery and the government is in the process of making that

14          determination.

15                 b)        Counsel for defendant needs time to review the discovery previously provided

16          and conduct pretrial investigation.

17                 c)        The defendant agrees and stipulates that time should be excluded for the

18          aforementioned reasons. The government agrees and stipulates to the requested date.

19                 d)        Counsel for defendant believes that failure to grant the above-requested

20          continuance would deny him/her the reasonable time necessary for effective preparation, taking

21          into account the exercise of due diligence.

22                 e)        In addition to the public health concerns cited by General Order 611 and

23          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

24          this case because Counsel or other relevant individuals have been encouraged to telework and

25          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

26          contact should the hearing proceed.

27                 f)        Based on the above-stated findings, the ends of justice served by continuing the

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00112-NONE-SKO Document 10 Filed 08/27/20 Page 4 of 4


 1            case as requested outweigh the interest of the public and the defendant in a trial within the

 2            original date prescribed by the Speedy Trial Act.

 3                    g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4            et seq., within which trial must commence, the time period of August 31, 2020 to October 19,

 5            2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 6            T4] because it results from a continuance granted by the Court at defendant’s request on the basis

 7            of the Court’s finding that the ends of justice served by taking such action outweigh the best

 8            interest of the public and the defendant in a speedy trial.

 9            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12            IT IS SO STIPULATED.

13

14    Dated: August 26, 2020                                    MCGREGOR W. SCOTT
                                                                United States Attorney
15

16                                                              /s/ LAUREL J. MONTOYA
                                                                LAUREL J. MONTOYA
17                                                              Assistant United States Attorney
18

19    Dated: August 26, 2020                                    /s/ MICHAEL G. McKNEELY
                                                                MICHAEL G. McKNEELY
20
                                                                Counsel for Defendant
21                                                              ELIAS MUHAMMAD

22

23
                                              FINDINGS AND ORDER
24

25 IT IS SO ORDERED.

26
     Dated:        August 26, 2020                                   /s/   Sheila K. Oberto            .
27                                                        UNITED STATES MAGISTRATE JUDGE

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT
